MEMORANDUM **
“[Administrative findings of fact are conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). The Immigration Judge (“IJ”) found that Zhang wasn’t entitled to withholding of removal because she had not proven that she would be sterilized upon return to China. The record contains evidence that many couples returning to China with more than one child are subject to fines rather than sterilization, and Zhang doesn’t claim that she will be singled out for sterilization. The record would not compel a reasonable adjudicator to find that Zhang is more likely to be sterilized than not. We must therefore accept the IJ’s finding as conclusive. See 8 U.S.C. § 1252(b)(4)(B).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.